Exhibit 10.16

World Standard Ltd.

February 1, 2006

Nikhil Varty

C/O American Standard

One Centennial Avenue

Piscataway, New Jersey 08805

Dear Nikhil,

As you know, we have made various changes to the U.S. International Assignment
Policy in 2005. This letter will inform you of the terms of your assignment,
effective January 1, 2006, through the balance of your assignment.

As a reminder, the new policy eliminates the foreign-service premium, institutes
a car norm and makes adjustments to the goods and services and hardship
allowances to correspond to current published tables. For your reference, the
attached personalized transition statement will provide a comparison of
provisions under both the current and new policies.

Effective January 1, 2006, you will continue to:

 

  •  

Be assigned in Belgium as Vice President, Compression and Braking, WABCO

 

  •  

Be an employee of World Standard Ltd. (WORLD)

 

  •  

Be assigned to American Standard Europe BVBA

 

  •  

Be located in Brussels, Belgium

 

  •  

Receive tax preparation and filing of your income tax returns in the United
States and Belgium provided by a company selected tax provider.

 

  •  

Participate in American Standard’s U.S. benefit plans for salaried employees as
an employee of WORLD, subject to plan eligibility rules.

In addition, we will continue to review your base salary from time to time and
you may receive adjustments in accordance with salary administration practices
in your home country or the U.S.

INTERNATIONAL ASSIGNMENT

Enclosed with this letter you will find a copy of the U.S. international
assignment policy, the U.S tax equalization policy, a glossary of terms and an
individualized Policy Transition Statement. Please review the materials enclosed
to ensure you understand the new policies and how they impact your current
assignment.



--------------------------------------------------------------------------------

As an employee of World Standard Ltd., you will be subject to the personnel
procedures and policies of American Standard Inc., except as otherwise modified
herein. WORLD reserves the right to change the terms and conditions of your
assignment at any time. WORLD maintains an employment-at-will policy, which
means that you or WORLD can terminate your employment with or without cause, at
any time and for any reason. There is nothing in this letter that is intended to
constitute a contract of employment for a guaranteed period of time.

Should you require further information or clarification on any of the above,
please contact your HR leader or Laura Kasser in Corporate Compensation
(lkasser@americanstandard.com). Otherwise, please sign the enclosed duplicate
copy and return it to my attention. Your signature on this letter indicates that
you have read and understood the terms and conditions of the international
assignment policy, the tax equalization policy, the glossary of terms, and your
Policy Transition Statement as defined in the attached documents.

 

Very truly yours,

World Standard Ltd.

LOGO [g11286ex1016sig1.jpg]

Noreen Farrell

Director, Compensation

 

LOGO [g11286ex1016sig2.jpg]

   

Nikhil M. Varty

 

2/1/2006.

  (February 1, 2006)

(Name)

  Date  

Enclosure